Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Applicant’s amendments dated 3/16/21 are hereby entered.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 4, and 6-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 1-2, 4, and 6-20 are directed to an abstract idea without significantly more. The claims recite a mental process that can be performed by human being and/or a method of organizing human activity.

In regard to Claims 1 and 17-18 the following limitations can be performed as a mental process by a human being alone and/or a method of organizing human activity in terms of a human being or beings performing a method comprising:
[…] each of [a] plurality of players controlling at least one of a plurality of characters in [a] game:
[…] accessing a plurality of in-game parameters employed to identify characters who qualify for an in-game reward provided via the […] game, current values of at least some of the in-game parameters changing as the […] game progresses, the plurality of in-game parameters including a total amount of an in-game asset possessed by at least some of the plurality of characters in the […] game;
[…] updating a current acquisition requirement for the reward based on the plurality of parameters, the current acquisition requirement comprising a current in-game asset requirement indicating a required amount of the in-game asset, possessed by a character in the […] game, the required amount, of the in-game asset being based on said total amount of the in-game asset: and
[…] providing the reward to at least one of the plurality of characters responsive to satisfaction of the current acquisition requirement by the at least one of the plurality of characters.

In regard to the dependent claims, they also claim an abstract idea to the extent that they merely claim further limitations that likewise could be performed as a mental process by a human being and/or a method of organizing human activity.
Furthermore, this judicial exception is not integrated into a practical application because to the extent that additional elements are claimed either alone or in combination such as, e.g., a game server, an online game, user devices, a distributed computer network, computer processor devices, computer processes performing continually an/d or automatically, non-transitory computer readable medium, and/or one processor of a machine, these are merely claimed to add insignificant extra-solution activity to the judicial exception (e.g., data gathering), to embody the abstract idea on a general purpose computer, and/or do no more than generally link the use of a judicial exception to a particular technological environment or field of use.

Furthermore, the claims do not include additional elements that taken individually, and also taken as an ordered combination, are sufficient to amount to significantly more than the judicial exception because to the extent that, e.g., a game server, an online game, user devices, a distributed computer network, computer processor devices, computer processes performing continually an/d or automatically, non-transitory computer readable medium, and/or one processor of a machine, these are generic, well-known, and conventional computer elements and are claimed for the generic, well-known, and conventional functions of collecting and processing data and/or providing an analysis based on that processing.  As evidence that these additional elements are generic, well-known, and conventional, Applicant’s specification discloses the support for these elements in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a).  See, e.g., Figure 5.

Response to Arguments
	Applicant argues on page 7 of its Remarks in regard to the rejections made under 35 USC 101:

    PNG
    media_image1.png
    350
    743
    media_image1.png
    Greyscale

Applicant’s argument is not persuasive because Applicant cites numerous limitations (“computer-implemented online”, “user devices”, “game server”, “distributed network”) which are not identified in the 101 rejection as being part of the abstract idea which can be performed by human being mentally.  As far as the limitations that are identified as an abstract idea, the PTAB held in In re Vanbragt, Appeal 2016-000271 that such limitations were abstract in terms of a process that could be performed by human beings mentally, and analogous to that of Electric Power Group.  See, id., at pages 7-8.  While PTAB opinions are not binding on Examiners the Board’s decision in Vanbragt is at least persuasive authority that the 101 rejection should be maintained in the instant application.  Furthermore, Electric Power Group is precedential authority and, likewise, leads to the same conclusion.



    PNG
    media_image2.png
    184
    703
    media_image2.png
    Greyscale

Applicant’s argument is not persuasive.  Applicant fails to cite the “ruling examination guidelines” that allegedly require the Examiner to cite “decided precedent for analogous subject matter.”  Furthermore, the Examiner has now cited precedential case law in terms of the CAFC’s decision in Electric Power Group.  Also, the PTAB opinions cited by the Applicant are not identified by the PTAB as being precedential or even informative.  Furthermore, Applicant cites no authority for the proposition that Examiners are to follow PTAB opinions.  And, to the extent that Examiners should follow PTAB opinions the Board’s opinion in Vanbragt would be the most pertinent. 

	Applicant further argues in this regard on page 8 of its Remarks in regard to the rejections made under 35 USC 101:

    PNG
    media_image3.png
    235
    688
    media_image3.png
    Greyscale

Applicant’s argument is not persuasive because the 101 rejection being made already provides such a “detailed listing” as well as cites the required “evidence” and Applicant has failed to identify any deficiencies in these aspects of the rejection.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Mike Grant whose telephone number is 571-270-1545. The Examiner can normally be reached on Monday through Friday between 8:00 a.m. and 5:00 p.m., except on the first Friday of each bi-week.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's Supervisory Primary Examiner, Xuan Thai can be reached at 571-272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL C GRANT/Primary Examiner, Art Unit 3715